Dismissed and Memorandum Opinion filed December 4, 2008







Dismissed
and Memorandum Opinion filed December 4, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00393-CV
____________
 
THE STATE OF TEXAS, Appellant
 
V.
 
CAMPBELL & 1-10, LTD. ET AL, Appellees
 

 
On Appeal from
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 826899
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 23, 2008.  On November 24, 2008,
appellant filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 4, 2008.
Panel consists of Justices Frost, Brown, and Boyce.